Citation Nr: 1739225	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  05-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than July 20, 1998, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis that the failure to grant service connection for PTSD in a December 1991 rating decision constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2003 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

This case was previously before the Board on several occasions.  The Board issued an April 2008 decision in which it denied entitlement to an effective date earlier than July 20, 1998, for the grant of service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court granted a Joint Motion of the Parties and remanded the case to the Board for action consistent with the Joint Motion.  In September 2010, the case was remanded for additional development.  

In January 2014, the Board once again denied entitlement to an effective date earlier than July 20, 1998, for the grant of service connection for PTSD (to include as due to CUE in a December 1991 rating decision).  The Veteran made a motion to vacate the decision.  In October 2014, the Board vacated its January 2014 decision on the basis that neither the Veteran nor his representative had received notification of a videoconference hearing that had been scheduled.  The Board remanded the issue so that the Veteran could present testimony at a Board hearing.

The Veteran presented testimony at a Board hearing in September 2016.  A transcript of the hearing is associated with the claims folder.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for PTSD was filed at the RO on August 19, 1991 and the claim was denied in a December 1991 rating decision.  The Veteran did not appeal that decision and no new and material evidence was received within one year of its issuance.

2.  The Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for PTSD on July 20, 1998.  Service connection was ultimately granted for PTSD, more than one year following his separation from active service. 

3.  Prior to July 20, 1998, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for PTSD following the December 1991 denial. 

4.  The Veteran has not identified an error of fact or law in the December 1991 rating decision to deny entitlement to service connection for PTSD that compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different had the error not been made.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 20, 1998, for service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2016).

2.  Clear and unmistakable error is not shown in the December 1991 rating decision denying entitlement to service connection for PTSD.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (a)(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The pertinent facts in this case are not in dispute and the law is dispositive. Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  Manning v. Principi, 16 Vet. App. 534 (2002); VAOPGCPREC 5-2004 (2004).  Nonetheless, the Board notes that in a May 2006 letter, the Veteran was provided appropriate notice with respect to how VA assigns effective dates.

With regard to the Veteran's claim of entitlement to an earlier effective date based on CUE, VA's duties to assist and notify are not applicable to CUE motions.  CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a claimant, as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist are not applicable to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001). 

Therefore, the Board finds that the Veteran's CUE claim is not subject to the duties to notify and assist.  The Board notes that the Veteran and his representative have been accorded sufficient opportunity to present contentions.  There is no indication that they have further argument to present.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2016). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a) (West 2014).  As in effect earlier in the pendency of the appeal, any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (West 2014).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110 (b)(3) (West 2014); 38 C.F.R. §§ 3.1 (p), 3.155(a) (2016); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

At the Veteran's September 2016 Board hearing, the Veteran's representative sought access to the electronic claims file.  It appeared that the Veteran's representative believed that full access to the claims file would provide a basis upon which to argue that an earlier effective date was warranted.  However, no new theory of entitlement was put forth at the time of the hearing.  

A Freedom of Information Act (FOIA) request completed in May 2017.  In June 2017, the Veteran requested an additional 60 days to review the records received on May 24, 2017 and to submit additional argument.  Sixty have since passed and no further argument was received.  In the absence of new evidence or a new theory of entitlement for an earlier effective date, the Board's decision in this case is not materially different than it was when it denied the claim in January 2014.   

The Veteran has asserted that she has had PTSD since he separated from active service.  She therefore argued that the effective date of service connection for PTSD should be earlier than July 20, 1998.  She argues that the effective date of service connection should, at the very least, be the date of receipt of his original claim of service connection (August 19, 1991).  She contends that the facts upon which service connection was granted were of record at the time of the December 1991 denial.  

With regard to the Veteran's claim that she has experienced PTSD since her separation from active service, the Board notes that the Veteran was separated from active service in December 1968.  Despite the fact that there is some evidence of mental health treatment as early as 1974 (VBMS, 6/12/75, 6/20/75), she did not file a claim of entitlement to service connection for PTSD prior to her August 1991 original claim.  At that time, while the Veteran did have mental health difficulties, she had not been diagnosed with PTSD.  The RO issued a December 1991 rating decision in which it denied entitlement to service connection for PTSD.  The basis for the denial was the fact that the Veteran did not have a diagnosis of PTSD.  

The Veteran did not file a claim to reopen the previously denied claim of entitlement to service connection for PTSD until July 20, 1998.  There is no confirmed diagnosis of PTSD of record prior to January 2003.  Based on the January 2003 diagnosis of PTSD, the Veteran was granted entitlement to service connection effective July 20, 1998, the date of his claim to reopen.  Those facts are not in dispute. 

The Board notes that the more accurate effective date for service connection in this case would January 2003 (the date when the Veteran first had a confirmed diagnosis of PTSD, and therefore the date entitlement arose).  In this case, the effective date has been assigned to the earlier of the date of claim or the date entitlement arose, rather than the later, as the law provides.  Therefore, the claim for an earlier effective date must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regard to the Veteran's allegations of CUE in the December 1991 rating decision, careful review of the claims file shows that the Veteran was in receipt of mental health treatment since 1974 (VBMS, 6/12/75, 6/20/75).  A review of the record shows that the Veteran was diagnosed with a myriad of mental health disabilities, to include psychosis and paranoid schizophrenia.  However, there is no record of a diagnosis of PTSD prior to January 2003.  In conjunction with his August 1991 claim, the Veteran was provided VA psychiatric examinations in September 1991 and October 1991.  At that time, following interview with and examination of the Veteran, the examiners diagnosed specific delusional disorder and paranoid schizophrenia respectively.  The October 1991 VA examiner specifically stated that the Veteran did not have PTSD as he did not persistently re-experience his reported traumatic events. 

In essence, the Veteran's allegation of CUE is based on the RO's weighing of the evidence of record at the time of the December 1991 rating decision.  Specifically, the Veteran has argued that the eventual January 2003 diagnosis of PTSD was made based on the symptoms that were already of record at the time of the December 1991 rating decision. 

In order to find CUE, the Board would need to find either (1) that the correct facts, as they were known at the time, were not considered by the adjudicator, or (2) that the extant law was misapplied.  CUE is more than a simple disagreement as to how the facts were weighed or evaluated in the context of the governing statutes, regulations, and case law then in effect.  In order to grant service connection for PTSD, the Veteran must have been diagnosed with PTSD.  At the time of the December 1991 rating decision, there was no such diagnosis.  To the contrary, the October 1991 VA examiner made a specific finding that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The RO's reliance on the medical evidence of record at the time of the December 1991 decision was not in error.  To the contrary, it would have been an error to not rely upon the competent medical evidence of record at the time of the December 1991 decision.  To be clear, it would have been erroneous for the RO to grant service connection for PTSD when there was no diagnosis of PTSD and the competent medical evidence specifically stated that the Veteran did not have PTSD.  

There is no indication that the RO, in December 1991, ignored facts or misapplied the law in existence at that time.  Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  Therefore, the Board finds that the criteria for an earlier effective date for the grant of service connection of PTSD, to include based on CUE in the December 1991 rating decision that denied service connection for PTSD, have not been met.


ORDER

Entitlement to an effective date earlier than July 20, 1998, for the grant of entitlement to service connection for PTSD, to include on the basis of CUE in the previous denial of service connection for PTSD, is denied.






______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


